UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
DIRECTORS OF THE OHIO                                            :
CONFERENCE OF PLASTERERS AND                                     :   Case No. 1:18-cv-2957
CEMENT MASONS COMBINED FUNDS, :
INC., et al.,                                                    :   OPINION & ORDER
                                                                 :   [Resolving Doc. 8]
                                                                 :
                      Plaintiffs,                                :
                                                                 :
vs.                                                              :
                                                                 :
21ST CENTURY CONCRETE                                            :
CONSTRUCTION INC.,                                               :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          This case concerns unpaid employee benefits. Defendant 21st Century Concrete

Construction Inc. (“21st Century”) agreed to make certain benefit fund contributions for its

employees.1 Plaintiffs, the directors for those funds, claim 21st Century missed months of

payments, prompting this case.2

          Plaintiffs ask the Court to issue a preliminary injunction freezing 21st Century’s

assets to preserve them during litigation.3 However, in a separate case, District Judge

Boyko has placed 21st Century’s assets into a receivership.4 Plaintiffs’ motion is thus moot.

          Further, in that case, Judge Boyko enjoined 21st Century’s creditors from pursuing

legal actions against 21st Century.5 Usually, Judge Boyko’s injunction would not reach




          1
              Doc. 1.
          2
              Id.
          3
              Doc. 8. Defendant has not responded.
          4
              Order Appointing Receiver, Local 310 Trustees, 1:19-cv-764, No. 10 (N.D. Ohio May 17, 2019).
          5
              Id.
Case No. 1:18-cv-2957
Gwin, J.

Plaintiffs, who are not parties in that case.6 Receiverships are, however, different. A

district court’s authority over the receivership’s assets allows it to bind even non-parties.7

         The Court DENIES Plaintiffs’ motion for injunctive relief and STAYS this case until

Judge Boyko lifts the May 17, 2019 injunction.

         IT IS SO ORDERED.



Dated: June 17, 2019                                               s/         James S. Gwin
                                                                   JAMES S. GWIN
                                                                   UNITED STATES DISTRICT JUDGE




         6
           E.g., Scott v. Donald, 165 U.S. 107, 117 (1897); Fellows v. Fellows, 4 Johns Ch. 25, 25 (N.Y. Ch. 1819) (“[Y]ou
cannot have an injunction, except against a party to the suit. Upon a review of all the cases, I think the practice of granting
an injunction against a creditor, who is not a party, is wrong.”).
         7
           Liberte Capital Grp., LLC v. Capwill, 462 F.3d 543, 551–52 (6th Cir. 2006).
                                                             -2-
